In the

    United States Court of Appeals
                 For the Seventh Circuit
                    ____________________
Nos. 18‐2013 & 18‐2044
UNITED STATES OF AMERICA,
                                                  Plaintiff‐Appellee,
                                 v.

OTIS HUNTER and
DESHAWN EVANS,
                                            Defendants‐Appellants.
                    ____________________

       Appeals from the United States District Court for the
                   Eastern District of Wisconsin.
     Nos. 17‐CR‐29‐2 and 17‐CR‐29‐4 — J.P. Stadtmueller, Judge.
                    ____________________

      ARGUED APRIL 5, 2019 — DECIDED AUGUST 5, 2019
                 ____________________

   Before FLAUM, KANNE, and SCUDDER, Circuit Judges.
    KANNE, Circuit Judge. Police arrested five men involved in
a string of Milwaukee armed robberies in late 2016. Three of
the defendants cooperated with the government and pled
guilty. The two remaining defendants, Otis Hunter and
Deshawn Evans, proceeded to trial where a jury convicted
them. Through counsel, the pair challenges the district court’s
handling of jury selection and denial of their Batson challenge.
2                                     Nos. 18‐2013 & 18‐2044

They also challenge our circuit precedent and argue that the
district court violated the Sixth Amendment’s Confrontation
Clause when it prevented them from cross‐examining gov‐
ernment witnesses about the specific prison terms they
avoided through their cooperation. After obtaining authori‐
zation from the court, Hunter made additional, pro se argu‐
ments challenging how the trial court handled witness testi‐
mony and whether the government provided suﬃcient evi‐
dence to support his conviction. All challenges are rejected
and we aﬃrm.
                      I. BACKGROUND
    Authorities arrested five men in connection with a series
of crimes in late 2016: Dominique Rollins, Otis Hunter, Kelly
Scott, Deshawn Evans, and Anthony Lindsey. Rollins, Scott,
and Lindsey pled guilty and testified for the government, but
Hunter and Evans proceeded to trial.
    The government connected the defendants to the follow‐
ing crimes. First, on November 17, 2016, Hunter, Rollins, and
Scott committed an armed robbery of a Roman’s Food Market.
They held up an employee, made him open the cash register,
struck him on the head with a pistol, and then took the money
and a large quantity of Newport cigarettes. Surveillance foot‐
age captured the robbery. Rollins and Scott testified at trial
that they robbed the store with Hunter. They also narrated the
surveillance footage and identified Hunter and his pistol. At
the time of the robberies, Doris Brown—Lindsey’s mother
and Scott’s fiancée—lived at a house on 15th Place where the
defendants regularly congregated. She later testified that she
saw Hunter with many packs of Newport cigarettes. She also
viewed the surveillance footage and identified the robbers.
Nos. 18‐2013 & 18‐2044                                       3

     Three days later, on November 20, two men committed an
armed carjacking of a food delivery driver outside of Aurora
Sinai Hospital. The robbers struck the driver on the head with
a pistol, took his phone, car keys, and wallet, and fled in his
black Cadillac CTS. Surveillance footage captured the rob‐
bery. Scott and Lindsey viewed the footage at trial and iden‐
tified the pair as Hunter and Evans.
    Then on November 22, three men with stocking‐covered
faces robbed a George Webb restaurant. Two of the robbers
brandished pistols. They took $70 in cash and some receipts
from the register and held up employees. The three fled the
scene in a black Cadillac. As before, surveillance footage cap‐
tured the robbery. Scott and Lindsey confessed to robbing the
restaurant with Hunter and identified Hunter and Scott at
trial as the pair who brandished firearms.
   A day after the George Webb robbery, on November 23,
police found the black Cadillac CTS parked near the home on
15th Place where the defendants met. Inside the car, they
found receipts from the George Webb restaurant and a nylon
stocking. DNA recovered from the stocking linked it to de‐
fendant Anthony Lindsey.
    On November 25, two men attempted to rob a Walgreens
pharmacy at gunpoint. One of the two men brandished a pis‐
tol and pointed it at the cashier. When the cashier failed to
open the register, the robber struck him on the head with the
pistol, knocking him to the ground. The robbers also failed to
open the register. They instead attempted to rob the custom‐
ers as a consolation but recovered no valuables. Surveillance
footage captured the attempted robbery. Lindsey, Scott, and
Doris Brown viewed the footage at trial and identified the rob‐
4                                      Nos. 18‐2013 & 18‐2044

bers as defendants Hunter and Evans, with Evans brandish‐
ing the firearm and striking the cashier. Brown also testified
that she overheard Hunter discussing the Walgreen’s robbery
at her house.
    On December 4, two men carjacked the owner of a Ford
Focus. They cornered the victim against the side of the car,
one pressed a firearm into the victim’s stomach, and they
robbed him, taking his credit cards, phone, and wallet before
making their escape in his vehicle. About 30 minutes after the
carjacking, the robbers used the victim’s credit cards at a Foot
Locker store. The Foot Locker’s surveillance footage from the
time of the purchase showed Hunter there, accompanied by a
minor. The victim identified the pair as the carjackers through
photographs and later identified Hunter in court as the car‐
jacker who pressed the pistol into his stomach. Brown, Scott,
Lindsey, and Rollins each viewed the surveillance footage
and identified Hunter.
    On December 5, the stolen Ford Focus turned up parked
behind the house on 15th Place. Police arrested Evans, the mi‐
nor, and Anthony Lindsey in the car. Hunter—on‐the‐run—
was arrested five days later in Ohio. Hunter’s vehicle con‐
tained new Foot Locker merchandise and multiple Foot
Locker receipts dated December 4, which reflected purchases
made with the credit cards taken during the Ford Focus car‐
jacking.
   The grand jury returned an 11‐count indictment against
the five men. Relevant to this appeal, Hunter was charged
with conspiracy (18 U.S.C. § 371), robbery of the Roman’s
Food Market under the Hobbs Act (18 U.S.C. § 1951), carjack‐
ing the Cadillac (18 U.S.C. § 2119), robbery of the George
Webb restaurant under the Hobbs Act, attempted robbery of
Nos. 18‐2013 & 18‐2044                                        5

the Walgreens under the Hobbs Act, and carjacking the Ford
Focus. Hunter was also charged with brandishing a firearm
during each of these crimes in violation of 18 U.S.C.
§ 924(c)(1)(A)(ii). Evans faced charges for conspiracy, carjack‐
ing the Cadillac, and the attempted robbery at Walgreens. He
was also charged with brandishing a firearm during these
crimes.
    Hunter and Evans—who are both African Americans—
proceeded to a jury trial. As a preface to jury selection, the
court questioned all potential jurors about their experiences
testifying under oath in the judicial system and the courts.
However, multiple jurors failed to disclose relevant infor‐
mation related to this line of questioning. During jury selec‐
tion, the government struck several jurors for cause and used
its peremptory strikes. The entire jury pool included just three
potential African American jurors. The initial voir dire in‐
cluded only two. One of these two, Juror 12, was eventually
empaneled.
    The government questioned the other potential African
American juror, Juror 7, about an allegedly racially‐charged
Facebook post on her profile. The government also learned
that Juror 7’s family had significant contacts with the criminal
justice system and she personally had other abject experiences
with the courts. Specifically, Juror 7’s son has been adjudi‐
cated delinquent on multiple occasions, and her ex‐husband
was occasionally imprisoned following numerous convic‐
tions. During one of her ex‐husband’s arrests, authorities
seized her firearm, which she later petitioned a court to re‐
cover. Juror 7 had also been through multiple eviction pro‐
ceedings, a bankruptcy, and received adverse judgments for
failing to pay utility bills. Altogether, during the first round
6                                       Nos. 18‐2013 & 18‐2044

of voir dire questioning, Juror 7 never disclosed a number of
her contacts with the courts and criminal justice system.
    The government moved to exclude Juror 7 for cause, but
the district court denied the motion. Before defense counsel
even raised an objection, the district court specifically warned
the government that if it moved to strike Juror 7, the court
would conduct a Batson hearing. The government neverthe‐
less used one of its peremptory strikes against Juror 7. Before
the district court swore in the selected panel, the defendants
raised a Batson challenge.
     During the Batson hearing, the government explained that
it struck Juror 7 due to her numerous abject engagements with
law enforcement and the courts. In response, defense counsel
laid out examples that it argued demonstrated the govern‐
ment’s disparate treatment of similarly‐situated white jurors.
It pointed out that the government never attempted to strike
three other jurors who also had similar judicial encounters.
Moreover, the defense pointed out that Juror 35, a white male,
had been recently charged with firearm‐related oﬀenses but
found not guilty by reason of temporary insanity. Addition‐
ally, the defense suggested that the government’s questions
about Juror 7’s Facebook posts demonstrated the impermissi‐
ble, racial motivation for the strike. For its part, the govern‐
ment explained that it was not previously aware of Juror 35’s
identity or background and directed the court’s attention to a
list of potential jurors that the court gave to the parties a week
earlier. That list did not include Juror 35. The court deter‐
mined that it needed to investigate the matter. It ordered the
parties to submit same‐day briefing on the Batson challenge
and adjourned for the day.
Nos. 18‐2013 & 18‐2044                                                   7

    On the second day of trial, the district court determined
that the clerk’s oﬃce failed to include information about Juror
35 and several others in the materials it distributed to the par‐
ties.1 The court allowed the parties to conduct supplemental
voir dire for a few jurors, beginning with Juror 5, whom de‐
fense counsel identified during its Batson challenge as an ex‐
ample of the government’s disparate treatment. On further
questioning, despite initially claiming to have never been in‐
volved with the courts, Juror 5 admitted that he experienced
a foreclosure and a bankruptcy years earlier but claimed he
did not understand the court’s earlier questions about previ‐
ous court experience.
    The parties then questioned Juror 35, a white man. The ad‐
ditional questions revealed that Juror 35 suﬀered from PTSD
and was found not guilty by reason of a temporary mental
deficiency to three counts related to an incident involving his
discharging a firearm. Juror 35 also disclosed a divorce and a
bankruptcy. The government then moved to strike Juror 35
for cause.
   Next, the court allowed the government to conduct sup‐
plemental voir dire questioning of Juror 36, a white woman.
The government’s questioning revealed that Juror 36’s
brother had been convicted of a sexual assault of a minor
more than 30 years earlier. She too had been through a divorce
and a bankruptcy years earlier.
    After the parties finished supplemental voir dire of Juror
36, the bailiﬀ informed the court that Juror 35 was in the re‐
stroom, vomiting. The government renewed its motion to


   1   The record does not clearly identify the other affected jurors.
8                                      Nos. 18‐2013 & 18‐2044

strike Juror 35 for cause, which the court granted over
Hunter’s counsel’s objection.
   To remedy the confusion regarding missing juror infor‐
mation, the district court then started jury selection over from
the same venire. The district court asked all potential jurors,
again, about their involvement with the court systems, giving
explicit examples of diﬀerent types of relevant proceedings
where they might have been sworn and given testimony.
Multiple jurors then acknowledged that they should have re‐
sponded aﬃrmatively to a similar question the day before.
The parties selected a new panel and the government re‐
newed its peremptory strike against Juror 7. However, this
time it also used a peremptory strike on Juror 36.
     The defense again objected under Batson, arguing that the
government treated Juror 7 diﬀerently based on her race. The
government explained that it struck all jurors who had nega‐
tive experiences with the criminal justice system. The defense
replied that the government used its strikes as a pretext for
excluding Juror 7. The defense also complained that the
court’s process of going back and re‐examining the other po‐
tential jurors enabled the government to make a post‐hoc jus‐
tification of its impermissible, race‐based strike.
    The district court concluded the defendants failed to es‐
tablish that the government struck Juror 7 on account of her
race. The court noted that, altogether, the government exe‐
cuted peremptory strikes on six jurors: five white jurors and
Juror 7. Similarly, the court recognized that the government
articulated a legitimate, race‐neutral reason for striking Juror
7, and that the government struck other similarly‐situated
white jurors. The district court then swore in the jury, which
included one African American juror, Juror 12.
Nos. 18‐2013 & 18‐2044                                         9

    As previously mentioned, three of the original defendants
pled guilty and testified for the government. During their tes‐
timony, defense counsel sought to impeach these witnesses
on the basis that they each benefitted from reduced sentences
by virtue of their cooperation with the government. However,
at the government’s objection, the district court limited this
cross‐examination. Because each of the witnesses originally
faced similar charges to Hunter and Evans, the government
worried jurors might deduce the potential imprisonment
terms that Hunter and Evans faced. The district court permit‐
ted cross‐examination about the sentence reduction, but ex‐
cluded questioning about the specific terms of their possible
sentences.
    The government also called Steven Strasser, an investiga‐
tor at the Milwaukee County District Attorney’s Oﬃce, to tes‐
tify at trial. The government never identified Strasser as either
an expert or a summary witness ahead of trial, but Strasser
began his testimony drawing on his professional experiences
and his general observations from reviewing hundreds of rob‐
beries. After Strasser began to draw comparisons between the
surveillance videos from the diﬀerent robberies to show con‐
sistent patterns, the defense objected. The court found that the
government should have designated Strasser as a summary
witness and, because it failed to do so, Strasser’s testimony
should be limited. The court also determined that the testi‐
mony was cumulative because the evidence the government
expected him to testify to spoke for itself. The district court
limited Strasser’s testimony to issues of his own involvement
in the case. Neither party asked for a curative instruction to
the jury for the testimony that Strasser gave before the de‐
fendants’ objection. The district court provided no curative or
limiting instruction.
10                                      Nos. 18‐2013 & 18‐2044

   The jury convicted Hunter and Evans. The district court
sentenced them to their mandatory minimum sentences plus
one day: 107 years for Hunter and 32 years for Evans.
                         II. ANALYSIS
    On appeal, Hunter and Evans share two main arguments.
First, the pair argues that the district court erred by rejecting
their Batson challenge. Second, they argue that the district
court improperly limited cross‐examination of the govern‐
ment’s cooperating witnesses about reductions in their poten‐
tial sentences.
    Despite receiving appointed counsel, Hunter also sought
and received permission from the court to raise additional ar‐
guments, pro se. He objects, pro se, along three lines. First, he
maintains that the district court should have excluded some
witness testimony as hearsay or unduly prejudicial. Second,
Hunter claims that the district court erred by failing to pro‐
vide a curative instruction advising the jury to ignore a por‐
tion of Strasser’s testimony. Lastly, Hunter believes that the
government proﬀered insuﬃcient evidence to prove the inter‐
state‐commerce elements on two of the business robberies
and the mens rea elements of carjacking.
     A. The District Court Committed No Error By Rejecting the
        Batson Challenge
    Hunter and Evans argue that the district court failed to
conduct an adequate Batson inquiry and also improperly ac‐
cepted the government’s “implausible” race‐neutral rationale
for striking Juror 7. We review the district court’s finding on
a Batson challenge for clear error. United States v. Carter, 111
F.3d 509, 512 (7th Cir. 1997). “[T]o reverse we must have a firm
and definite conviction that a mistake was made.” United
Nos. 18‐2013 & 18‐2044                                        11

States v. Taylor, 636 F.3d 901, 905 (7th Cir. 2011) (quotation
omitted). The Supreme Court has described our standard of
review as “highly deferential.” See Flowers v. Mississippi, 139
S. Ct. 2228, 2244 (2019).
    In Batson, the Supreme Court determined that “the Equal
Protection Clause forbids the prosecutor to challenge poten‐
tial jurors solely on account of their race or on the assumption
that black jurors as a group will be unable impartially to con‐
sider the State’s case against a black defendant.” Batson v. Ken‐
tucky, 476 U.S. 79, 89 (1986).
    There are three steps to a Batson challenge. First, the de‐
fendant makes a prima facie showing that the prosecution’s
peremptory strikes were discriminatory. Id. at 93‐94. Second,
the government must tender a nonracial reason for the use of
its peremptory strike. Id. Lastly, the district court must decide
whether the defendant established purposeful discrimina‐
tion. Id. Where the prosecution has “oﬀered a race‐neutral ex‐
planation for the peremptory challenge, the test is com‐
pressed down to the ultimate question of intentional discrim‐
ination; the preliminary question of a prima facie case becomes
moot.” Carter, 111 F.3d at 512 n.1 (citing Hernandez v. New
York, 500 U.S. 352, 359 (1991)).
    Fundamentally, Hunter and Evans seem to believe that be‐
cause the court restarted jury selection from the same panel,
the government had time to come up with an ostensibly legit‐
imate excuse for striking Juror 7. They charge that the govern‐
ment clearly demonstrated its impermissible racial motiva‐
tion by failing to investigate and strike similarly‐situated ju‐
rors. Consequently, they believe they met their Batson burden
with the first panel, but the government was able to hide its
discriminatory purpose by striking other potential jurors on
12                                      Nos. 18‐2013 & 18‐2044

similar grounds in the second, “redo” panel. The “redo”
panel, therefore, deprived them of a valid Batson challenge
and prejudiced them.
    Viewing the whole record, we believe the district court ul‐
timately committed no clear error. But two arguments which
Hunter and Evans make merit further discussion. First, the
government did not ask all other potential jurors the same
number of probing questions about relationships with the
courts or the criminal justice system. However, it appears that
many of those other jurors (like Juror 7) either failed to dis‐
close all the details they should have or did not understand
this line of questioning. The district court attempted to correct
the jury issues on the “redo” panel by clarifying the question
for the potential jurors. When the government learned of oth‐
ers’ contacts with the courts, it struck those jurors, too.
    Second, the government initially did not strike Juror 35,
despite his recent and serious criminal charges. But the clerk’s
oﬃce failed to distribute an updated potential juror list to the
parties, so the government had no opportunity to investigate
and strike Juror 35, as it did other jurors. This error demon‐
strates that the government’s diﬀerent treatment of Juror 35
was motivated by ignorance, not race. The district court cor‐
rected the error when it aﬀorded the parties an opportunity
to conduct additional questioning.
    The record reflects the district court’s Batson concerns. The
court advised the government that the parties would conduct
a full Batson hearing if the government used a peremptory
strike against Juror 7. The court also provided a long explana‐
tion to the parties as to why it denied the defendants’ Batson
challenge. The defendants urged that the court’s “redo” al‐
Nos. 18‐2013 & 18‐2044                                         13

lowed the government to cure its pretextual excuse for strik‐
ing Juror 7 by also striking similarly‐situated white jurors.
They argue that this eﬀectively allowed the government to ex‐
pand its facially race‐neutral rationale, conflicting with Taylor.
That case involved multiple remands from our court to the
district court for further exploration of the government’s prof‐
fered reason for striking an African American juror. However,
when the district court conducted another Batson hearing to
supplement the record on remand, “the government took the
opportunity to expand on its rationale for striking [the juror],
advancing seven new reasons[.]” Taylor, 636 F.3d at 904. We
held that “[a]ccepting new, unrelated reasons extending well
beyond the prosecutor’s original justification for striking [a
juror] amounts to clear error.” Id. at 906.
    Here, the district court never swore the jury, but instead
started selection over after new information came to light. The
government’s justification for striking Juror 7 remained con‐
sistent throughout the whole process. In the wake of a clerical
error, the court’s voir dire process sought to reveal all neces‐
sary juror information to benefit the parties. To ensure a fair
trial, the district court had the parties start over in selecting
and striking jurors. The district court’s restart process allowed
the government to apply its rationale more evenly and fairly,
but not to expand it. Even if we agree that the district court
could have conducted a more perfect jury selection by starting
over with a new panel, we do not believe the district court’s
“redo” in this case constituted clear error. The Supreme Court
expressly declined to mandate a procedural approach for
handling jury selection after a party raises a Batson challenge.
Batson, 476 U.S. at 99 (“We decline, however, to formulate par‐
ticular procedures to be followed upon a defendant’s timely
objection to a prosecutor’s challenges.”). See also id. at n.24
14                                       Nos. 18‐2013 & 18‐2044

(noting the variety of jury selection processes employed in
American courts). The district court provided a fair procedure
for jury selection in this case. United States v. Mannie, 509 F.3d
851, 857 (7th Cir. 2007) (“It is axiomatic in our system of justice
that an individual is entitled to a fair trial—not a perfect
one.”).
     B. The District Court Properly Limited Defense Counsel’s
        Cross‐Examination of Government Witnesses
   Hunter and Evans argue that the district court erred by
preventing them from cross‐examining the government’s wit‐
nesses about the specific mandatory minimum sentences they
avoided by cooperating with the government. They believe
the district court’s limitation violated the Sixth Amendment’s
Confrontation Clause.
   “Our standard of review when a district court limits the
defendant’s cross‐examination depends on whether the
court’s limit directly implicates the core values of the Con‐
frontation Clause. If so, we review the limit de novo. If not, we
review the limit only for abuse of discretion.” United States v.
Trent, 863 F.3d 699, 704 (7th Cir. 2017) (internal quotations
omitted).
   To advance their argument, Hunter and Evans directly
challenge and invite us to overturn our opinion in United
States v. Trent. We decline their invitation. In Trent, we held
that limiting cross‐examination of government witnesses
about specific sentences and the sentencing guideline ranges
they faced before and after their cooperation with the govern‐
ment did not violate a defendant’s Sixth Amendment rights.
863 F.3d at 706. We explained that to satisfy the Confrontation
Clause, it is enough that a defendant can elicit that witnesses
Nos. 18‐2013 & 18‐2044                                           15

will receive a “substantial” reduction in imprisonment. Id.
This limitation is sometimes necessary when criminal defend‐
ants and government witnesses face the same criminal
charges. We explained that if the jury learned about the pre‐
cise sentence terms that government witnesses faced, then it
could deduce or infer the sentences facing the similarly‐
charged defendants. Id. Consequently, the reality of a serious
sentence could prejudice the jury and cause it to acquit the
defendants of crimes they actually committed. Id.
    Hunter and Evans claim that Trent overstates the risk of
prejudice from cross‐examination about the mandatory mini‐
mum sentences. They argue Trent violates the Confrontation
Clause and suggest that other circuits disagree with our anal‐
ysis. To support this claim, Hunter and Evans cite cases from
three other circuits. See United States v. Chandler, 326 F.3d 210
(3d Cir. 2003); United States v. Cooks, 52 F.3d 101 (5th Cir. 1995);
United States v. Larson, 495 F.3d 1094 (9th Cir. 2007) (en banc).
    However, Chandler and Cooks are distinguishable in that
neither the Third nor the Fifth Circuits adopted categorical
approaches stating that defendants can cross‐examine coop‐
erating witnesses on the precise nature of their prison terms.
In both cases, the courts determined that the analysis depends
on whether the jury has suﬃcient information “to appraise
the bias and motives of the witness.” Cooks, 52 F.3d at 104;
United States v. Mussare, 405 F.3d 161, 170 (3d Cir. 2005) (“In
Chandler, we left unresolved the question of whether the Con‐
frontation Clause entitles a defendant categorically to inquire
into the concrete terms of a cooperating witness’s agreement
with the government, including the sentence that witness
may have avoided through his cooperation.”) (quotation
omitted).
16                                     Nos. 18‐2013 & 18‐2044

     And the Ninth Circuit’s Larson opinion hinges on the fact
that the cooperating witness in that case faced a particularly
severe sentence: life imprisonment. Larson, 495 F.3d at 1107
(“[A]ny reduction from a mandatory life sentence is of such a
significant magnitude that excluding this information de‐
nie[s] the jury important information necessary to evaluate
[the witness’s] credibility.”). We do not find the Ninth Cir‐
cuit’s analysis so persuasive as to abandon Trent. The Eighth
Circuit explicitly rejected Larson’s approach. See United States
v. Wright, 866 F.3d 899, 907 (8th Cir. 2017). And at any rate,
none of the government’s witnesses in this case faced a sen‐
tence of life imprisonment.
    Here, the district court directly followed our guidance in
Trent. The record shows that the defense cross‐examined the
government’s witnesses on the fact that they benefitted from
cooperating with the government. Specifically, defense coun‐
sel elicited from witnesses that, without cooperating, they
would have, “never seen the light of day” and would have
“died in prison.” The defense’s cross‐examination exposed
enough information for the jury to deduce that the witnesses
received a serious benefit from cooperating with the govern‐
ment. See Trent, 863 F.3d at 706 (“Because the court allowed
Trent to engage in this thorough cross‐examination, which
readily exposed any of [the witnesses’] biases and incentives
to testify adversely to Trent, the court did not oﬀend the core
values of the Confrontation Clause.”). As in Trent, the district
court’s limitation did not significantly impact Hunter and Ev‐
ans’ ability to cross‐examine adverse witnesses.
     C. Hunter’s Pro Se Arguments Do Not Prevail
   Despite Hunter’s representation by counsel, we also au‐
thorized him to present several arguments in an additional,
Nos. 18‐2013 & 18‐2044                                         17

pro se brief. “Although there is no Sixth Amendment right to
file a pro se brief when the appellant is represented by counsel,
nothing precludes an appellate court from accepting the pro
se brief and considering the arguments contained therein for
whatever they may be worth.” Hayes v. Hawes, 921 F.2d 100,
102 (7th Cir. 1990) (per curiam). Although sometimes author‐
ized (as here), the filing of pro se briefs by a defendant who is
represented by counsel is generally unhelpful. We consider
Hunter’s remaining, pro se arguments in turn.
   1. The District Court Made Proper Evidentiary Rulings
   Hunter, pro se, raises challenges to several evidentiary rul‐
ings made by the district court. “We review the admission of
evidence for an abuse of discretion and ‘will reverse an evi‐
dentiary ruling only when the record contains no evidence on
which the district court rationally could have based its rul‐
ing.’” United States v. Quiroz, 874 F.3d 562, 569 (7th Cir. 2017)
(quoting United States v. Gorman, 613 F.3d 711, 717 (7th Cir.
2010)).
    First, Hunter believes that the district court should have
excluded Brown’s testimony because she was a “biased” wit‐
ness. Earlier we mentioned that Brown’s son and fiancé were
defendants in the case who pled guilty and agreed to testify
against Hunter and Evans. To support this argument, Hunter
cites United States v. Abel, 469 U.S. 45, 53 (1984). However, Abel
established that evidence of membership in a prison gang
could be introduced to impeach a witness because it was pro‐
bative of witness bias, not that biased witness testimony could
never be admitted. Id. Indeed, the Court in Abel specifically
validated exposing witness bias as an acceptable means of im‐
peachment under the Federal Rules of Evidence. Id. at 51. And
Hunter’s counsel exposed Brown’s relationship to two of the
18                                     Nos. 18‐2013 & 18‐2044

government’s cooperating witnesses and her potential bias on
cross‐examination. We therefore find no error in allowing
Brown’s testimony.
    Second, Hunter challenges another portion of Brown’s
trial testimony on hearsay grounds. At trial, Brown testified
to overhearing Hunter discuss details of the Walgreen’s rob‐
bery in her kitchen. Over defense counsel’s objection, the dis‐
trict court agreed with the government that that the testimony
fell into the hearsay exception for a statement by a party op‐
ponent. Fed. R. Evid. 801. We agree. The Rule provides that
statements made by a party in an individual capacity that are
later oﬀered against him are not hearsay. Fed. R. Evid.
801(d)(2)(A). Hunter attempts to rely on United States v. El‐
Mezain for the proposition that “a witness’s testimony must
be based on personal knowledge.” 664 F.3d 467, 495 (5th Cir.
2011). He claims that because Brown testified that she learned
of the Walgreens robbery from the news, she did not base her
testimony about his involvement in the robbery on personal
knowledge. Hunter’s argument misses the point. Brown’s tes‐
timony centered on her personal knowledge of what she
heard Hunter say, and those things are admissible as non‐
hearsay statements by a party opponent. Jordan v. Binns, 712
F.3d 1123, 1128–29 (7th Cir. 2013) (“There are only two re‐
quirements for admissibility under FRE 801(d)(2)(A): a state‐
ment was made by a party, and the statement was oﬀered
against that party.”).
   Hunter similarly objects to testimony given by Kelly Scott,
one of the co‐defendants who cooperated with the govern‐
ment. Like Brown, Hunter believes Scott was a biased witness,
but this complaint fails for the same reason. Hunter and Evans
made Scott’s cooperation with the government an issue at
Nos. 18‐2013 & 18‐2044                                          19

trial, suggesting that Scott’s reward for cooperating—a re‐
duced sentence—motivated him to fabricate his testimony
against them. Attempting to rehabilitate Scott, the govern‐
ment asked him whether he had anything to fear by cooper‐
ating and testifying. Scott mentioned that someone had hit
him over the head in jail. The district court overruled the de‐
fense’s objection for relevance. Scott also testified that he over‐
heard Hunter and Evans discussing the case and making
threats against him in a holding area during the trial.
    Hunter claims that the district court should have excluded
this testimony as irrelevant and characterizes it as highly prej‐
udicial to the jury. We previously have held that evidence of
threats by a defendant against a prosecution witness on direct
examination is inadmissible unless it is linked to a specific
credibility issue at trial—like a witness’s behavior on the
stand or testimony that is inconsistent with prior statements.
See United States v. Thomas, 86 F.3d 647, 654 (7th Cir. 1996);
United States v. Thompson, 359 F.3d 470, 477 (7th Cir. 2004). In‐
deed, Thomas and Thompson each rejected eﬀorts to use threats
against a witness to generally “bolster” or “boost” a witness’s
credibility. However, we have also held that “[o]nce a wit‐
ness’s credibility has been attacked…the non‐attacking party
is permitted to admit evidence to ‘rehabilitate’ the witness.”
United States v. Lindemann, 85 F.3d 1232, 1242 (7th Cir. 1996).
We have explained that the government may introduce testi‐
mony about a witness’s motives on direct examination when
such testimony is rehabilitative and likely to give the jury a
full picture. United States v. McKinney, 954 F.2d 471, 479 (7th
Cir. 1992).
   Hunter’s defense counsel aggressively challenged the in‐
tegrity of the government’s witnesses from the trial’s start and
20                                       Nos. 18‐2013 & 18‐2044

vigorously cross‐examined them about their motivations to
lie. With respect to Scott, defense counsel thoroughly walked
through Scott’s inconsistent statements, criminal history, and
his belief that lying to the police is occasionally permissible.
The threats occurred in the midst of and in response to Scott’s
decision to testify for the government, so they were relevant
to his testimony and credibility. In this context, we cannot
agree that the district court abused its discretion by allowing
Scott to testify to the adverse consequences of his cooperation.
See id. (“Whether the potential for unfair prejudice of a given
piece of evidence outweighs its probative value is a decision
left to the district court’s discretion.”).
   Accordingly, we find no errors in the district court’s evi‐
dentiary rulings.
    Hunter also claims that Dominique Rollins gave “false tes‐
timony” on the government’s behalf. A defendant who
“seek[s] a new trial based on perjured testimony has the bur‐
den to show that (1) the prosecution’s case included perjured
testimony; (2) the prosecution knew, or should have known,
of the perjury; and (3) there is a likelihood that the false testi‐
mony aﬀected the judgment of the jury.” United States v.
Cosby, 924 F.3d 329, 336 (7th Cir. 2019) (citation and internal
quotation omitted). Hunter points to confusion and seeming
contradictions in Rollins’ testimony to support this claim. But
even if Rollins gave confused testimony, Hunter fails to point
to convincing evidence of perjury, much less perjury that the
government knowingly proﬀered. We therefore conclude that
this claim also fails.
     2. The Lack of a Curative Instruction for Investigator
        Strasser’s Limited Testimony Was No Error
Nos. 18‐2013 & 18‐2044                                         21

    Hunter believes that the district court should have admin‐
istered a curative instruction to the jury advising it to disre‐
gard a portion of Strasser’s trial testimony. The defense ob‐
jected to Strasser’s testimony on the grounds that the govern‐
ment never designated him as an expert or summary witness.
The district court sustained the defense’s objections and de‐
termined that Strasser could only testify to evidence in the
case that he personally worked on or developed. However,
before the objection, Strasser testified that he had viewed hun‐
dreds of examples of robbery footage and that generally crim‐
inals use the same tactics in each robbery. In his pro se brief,
Hunter claims that the district court should have issued a cu‐
rative instruction to advise the jury to disregard Strasser’s
brief, pre‐objection testimony. The defense did not request a
curative instruction at the time. Reviewing this on a plain er‐
ror standard, Hunter’s argument fails. United States v. Chris‐
tian, 673 F.3d 702, 708 (7th Cir. 2012) (plain error requires that
absent the error, the defendant probably would not have been
convicted). Strasser’s brief comments before the objection
provided little information and could not have significantly
prejudiced Hunter.
   3. The Government Presented Suﬃcient Evidence to Support
      Hunter’s Convictions
    Hunter argues that the government failed to offer evi‐
dence to prove every element of his conviction under the
Hobbs Act, which criminalizes robbery or extortion that af‐
fects commerce. See 18 U.S.C. § 1951(a). Hunter specifically
claims that the government failed to prove that the robberies
affected interstate commerce. However, the government only
needs to show a de minimis effect on interstate commerce.
United States v. Bailey, 227 F.3d 792, 797 (7th Cir. 2000). Here,
22                                      Nos. 18‐2013 & 18‐2044

the parties stipulated that the Roman’s Food Market and the
George Webb restaurant were businesses engaged in inter‐
state commerce. Hunter was involved in robbing both stores,
which temporarily shut down after the robberies. Therefore,
the government provided sufficient evidence to satisfy the
“affects commerce” element of the Act.
    Hunter lastly argues that the government produced insuf‐
ficient evidence to satisfy the mens rea element for the car jack‐
ings. Under 18 U.S.C. § 2119, a defendant must “inten[d] to
cause death or serious bodily harm.” Given the defendants’
affinity for pistol‐whipping their victims, we find it hard to
see the basis for this argument. We previously explained that
the defendant need not actually attempt to kill or harm the
victim, but rather must possess a “conditional intent to do the
driver harm had he not complied with the defendants’ de‐
mands.” United States v Jones, 188 F.3d 773, 777 (7th Cir. 1999).
The Cadillac’s driver testified that the two men who carjacked
him forced him to the ground and struck him in the back of
the head with a gun. With respect to the Ford Focus, the vic‐
tim testified that Hunter pressed a firearm into his stomach
and took his possessions, including his car. The government
provided evidence that both instances involved threats
backed by a deadly weapon. One instance involved serious
physical harm. The government provided sufficient evidence
to establish the mens rea.
                       III. CONCLUSION
   For the foregoing reasons, the judgment of the district
court is AFFIRMED.